DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6 and 8-20 were previously pending and subject to a final rejection dated December 8, 2022. A Pre-Brief Appeal Conference decision was mailed on April 1, 2022 to reopen prosecution; and claims 1-2, 4-5, 9-14, 17-18 and 20 were amended, and claim 8 was cancelled, by an Examiner’s Amendment. Therefore, claims 1-6 and 9-20 are currently pending and allowed.

Response to Arguments
Applicant’s Remarks on Pages 1-2 of the Pre-Appeal Brief Conference request regarding the previous rejection of the claims under 35 U.S.C. 103 have been fully considered, and found persuasive in view of the amended claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. E.g., claim 1 (transfer means, docking unit connection means), claim 3 (transfer unit connection means) claim 4 (operation status obtaining means, transportation route creation means, and operation system reservation means), claim 5 (content information selection means), claim 6 (content reservation means), claims 9 and 10 (pair of docking unit connection means), claim 15 (power transmission means and power reception means), and  claim 16 (electricity storage means) Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a system management unit and operation management unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Amendment
An examiners amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as providing by 37 CFR 1.312. To ensure consideration of such an amendment, if MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James Larson on July 8, 2022. 

1. (Currently Amended)	A traffic system comprising:
	an electric vehicle capable of accommodating a passenger and/or freight;
	a plurality of operation systems capable of transporting the electric vehicle;
	a transfer means which transfers the electric vehicle from one operation system to another operation system; and
	a system management unit which communicates with the plurality of operation systems to manage a transportation status of the electric vehicle,
	wherein the operation system includes a transfer unit on which the electric vehicle is loaded, and an operation management unit which manages an operation status of the transfer unit,
	a docking mechanism that is configured to connect the electric vehicle to the transfer unit, 
	wherein the docking mechanism includes a docking plate provided on an exterior surface of a bottom of the electric vehicle, and a docking unit provided on exterior surface of a top of the transfer unit and that is configured to be removably connectable to the docking plate,
	wherein the docking plate includes a plate main body, a docking unit connection means provided on a peripheral edge of the plate main body, and a guide groove provided on a surface of the plate main body, and 
	the docking unit includes a docking plate connection means that is configured to be connected to the docking unit connection means, and a convex portion which fits into the guide groove.

2. (Currently amended)	The traffic system according to claim 1, wherein the transportation status is information including a transportation route of the electric vehicle.

3. (Previously Presented)	The traffic system according to claim 1, wherein the transfer unit includes a transfer unit connection means which connects to another transfer unit.

4. (Currently amended)	The traffic system according to claim 1, wherein the system management unit includes an operation status obtaining means which obtains the operation status, a transportation route creation means which creates the transportation route of the electric vehicle, and an operation system reservation means which reserves the operation system used on the transportation route.

5. (Currently amended)	The traffic system according to claim 1, wherein the system management unit includes a content information selection means which selects content information based on user information of a user who uses the electric vehicle, and provides the content information to the user.

6. (Original)	The traffic system according to claim 5, wherein the system management unit includes a content reservation means which reserves content based on the content information.

7-8. (Cancelled)

9. (Currently amended)	The traffic system according to claim 1, wherein at least a pair of docking unit connection means is arranged in front and rear symmetrical positions in a horizontal direction of the plate main body.

10. (Currently amended)	The traffic system according to claim 1, wherein at least a pair of docking unit connection means is arranged in right and left symmetrical positions in a longitudinal direction of the plate main body.
11. (Currently amended)	The traffic system according to claim 1, wherein the docking unit connection means is a columnar connection unit formed into a columnar shape.

12. (Currently Amended)	The traffic system according to claim 1, wherein the docking unit includes a conveyor belt capable of transferring the electric vehicle.

13. (Currently Amended)	The traffic system according to claim 1, wherein the docking unit includes a rotating body capable of transferring the electric vehicle.

14. (Currently Amended)	The traffic system according to claim 1, wherein the docking unit includes an arm unit capable of suspending the electric vehicle.

15. (Previously presented)	The traffic system according to claim 1, wherein the docking unit is provided with a power transmission means, and the docking plate is provided with a power reception means.

16. (Previously presented)	The traffic system according to claim 1, wherein the docking plate is further provided with an electricity storage means which stores electricity.

17. (Currently amended)	The traffic system according to claim 1, wherein the electric vehicle includes a moving wheel capable of self-propelling.

18. (Currently amended)	A transportation method of transporting the electric vehicle from a departure point to a destination point via the plurality of operation systems by the traffic system according to claim 1, the method comprising:
	a route calculating step of calculating a transportation route of the electric vehicle;
	a transfer reserving step of reserving the operation system used on the transportation route; and
	a transferring step of transferring the electric vehicle.
19. (Original)	The transportation method according to claim 18,
	wherein the transferring step includes a coupling step of coupling one transfer unit with another transfer unit.

20. (Currently amended)	The transportation method according to claim 18,
	wherein, at the transferring step, the electric vehicle is transferred while the transfer units travel.


Reasons for Allowance
Claims 1-6 and 8-20 are allowable over the prior art. Examiner knows of no art which teaches or suggests alone, or in combination with other art, independent claim 1 in its entirety and in particular, “a docking mechanism that is configured to connect the electric vehicle to the transfer unit, wherein the docking mechanism includes a docking plate provided on an exterior surface of a bottom of the electric vehicle, and a docking unit provided on exterior surface of a top of the transfer unit and that is configured to be removably connectable to the docking plate, wherein the docking plate includes a plate main body, a docking unit connection means provided on a peripheral edge of the plate main body, and a guide groove provided on a surface of the plate main body, and the docking unit includes a docking plate connection means that is configured to be connected to the docking unit connection means, and a convex portion which fits into the guide groove”.
The closest prior art includes currently cited WO 2003/031247 to Lohr et al. (hereinafter “Lohr”). Lohr discloses vehicles that are loaded from a storage area onto trains having a succession of specialized wagons each having a double loading and transport deck.  See Figure 6 showing the conveyor rail structure.
The next closest prior art includes currently cited U.S. Patent 5,451,133 to Salsburg et al. (hereinafter “Salsburg”). Salsburg discloses a docking assembly for docking with a vehicle, with an upper tray assembly for loading, carrying and unloading a load. 
The next closest prior art includes currently cited U.S. Patent Application Publication No. 2009/0248197 to Boettcher et al. (hereinafter “Boettcher”). Boettcher discloses loading vehicle bodies using a drive operated forklift to handle empty cargo carriers and to stack a pair of vehicle body loaded cargo carriers form a loading unit which is subsequently transferred to a transport train freight car.
The next closest prior art includes currently cited U.S. Patent Application Publication 2010/0104392 to Bowen et al. (hereinafter “Bowen”). Bowen discloses autobus transporters may include railway transporters, as well as roadway transporters. Autobus terminals may provide docks to load/unload roadway transporters to and from railway transporters, and/or load/unload passenger vehicles to and from vehicle compartments of the railway transporter. Autobus railway transporters may transport roadway transporters and/or vehicle compartments to Autobus terminals where the roadway transporters unload/load.
The next closest prior art includes currently cited non-patent literature of “Truck Suspension Specification for Automobile Transport” by Singh et al., dated January 1, 1994 (hereinafter “Singh”). Singh discloses a practice of freight truck design for conventional autorack cars.  
Lohr, Salsburg, Boettcher, Bowen or Singh alone or in combination with previously cited art, do not teach or suggest independent claim 1 (and their dependent claims) in their entirety. Thus, claims 1-6 and 9-20 are allowed.

35 U.S.C. 101
With respect to the claims in view of 35 U.S.C. 101, the amended claims do not recite an abstract idea, and are therefore eligible. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments or Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)270-0192.  The examiner can normally be reached on Monday - Friday 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RUPANGINI SINGH/
Primary Examiner, Art Unit 3628